

115 SRES 603 ATS: Designating September 2018 as “School Bus Safety Month”.
U.S. Senate
2018-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 603IN THE SENATE OF THE UNITED STATESAugust 1, 2018Mrs. Fischer (for herself and Mr. Peters) submitted the following resolution; which was referred to the Committee on the JudiciarySeptember 6, 2018Committee discharged; considered and agreed toRESOLUTIONDesignating September 2018 as School Bus Safety Month.
	
 Whereas, every school day in the United States, approximately 500,000 public and private school buses carry more than 26,000,000 children to and from school;
 Whereas school buses comprise the largest mass transportation fleet in the United States; Whereas 55 percent of all K–12 students ride a school bus, totaling 260,000,000 miles for each of the 180 school days in a year, or 46,800,000,000 miles driven annually;
 Whereas the Child Safety Network, celebrating 29 years of national public service, supports the CSN Safe Bus campaign, which is designed to provide the latest technology and free safety and security resources to the school bus industry;
 Whereas the designation of School Bus Safety Month will allow broadcast and digital media and social networking industries to make commitments to disseminate public service announcements that are produced in order—
 (1)to provide resources designed to safeguard children; and (2)to recognize school bus drivers and professionals;
 Whereas key leaders who are deserving of recognition during School Bus Safety Month and beyond have provided security awareness training materials to more than 14,000 public and private school districts, trained more than 100,000 school bus operators, and provided more than 110,000 counterterrorism guides to individuals who are key to providing both safety and security for children in the United States; and
 Whereas School Bus Safety Month offers the Senate and the people of the United States an opportunity to recognize and thank all of the school bus drivers in the United States and the professionals who are focused on school bus safety and security: Now, therefore, be it
	
 That the Senate designates September 2018 as School Bus Safety Month.